Citation Nr: 1452290	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-42 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of bilateral inguinal hernia repair. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for radiculopathy of the left lower extremity.

5.  Service connection for depression, to include as due to in-service exposure to mustard gas and as secondary to service-connected disabilities.

6.  Entitlement to service connection for squamous cell carcinoma (SCC) as due to in-service exposure to mustard gas.  

7.  Entitlement to service connection for a right eye disorder (claimed as visual changes), to include as due to in-service exposure to mustard gas or as secondary to a service-connected disability. 

8.  Entitlement to service connection for a left eye disorder (claimed as visual changes), to include as due to in-service exposure to mustard gas or as secondary to a service-connected disability. 

9.  Entitlement to service connection for scars on lungs, to include as due to in-service exposure to mustard gas. 

10.  Entitlement to service connection for laryngitis, to include as due to in-service exposure to mustard gas. 

11.  Entitlement to service connection for sinus infections, to include as due to in-service exposure to mustard gas. 

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux with problems swallowing and lesion removed from esophagus), to include as due to in-service exposure to mustard gas. 

13.  Entitlement to service connection for actinic keratosis, to include as due to in-service exposure to mustard gas. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to October 1969 and from May 1974 to February 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2009, April 2011, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his November 2009 and November 2013 substantive appeals, the Veteran indicated that he wanted a hearing before the Board.  In a March 2014 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issues of service connection for GERD and service connection for actinic keratosis, both to include as due to exposure to mustard gas, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals associated with bilateral hernia repair have been manifested by pain and tenderness in the groin area, but have not manifested a need for truss or belt.

2.  An unappealed April 2009 rating decision denied reopening the claim for service connection for a back disorder. 

3.  The evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.

4.  The Veteran has currently diagnosed lumbosacral spondylosis, arthritis of the thoracolumbar spine, intervertebral disc syndrome, degenerative disc disease (DDD), and radiculopathy of the right lower extremity.

5.  The Veteran's lumbar spine disorders are etiologically related to service.

6.  Currently diagnosed radiculopathy of the right lower extremity is etiologically related to the service-connected lumbar spine disability granted herein.

7.  The Veteran does not have currently diagnosed radiculopathy of the left lower extremity.

8.  The Veteran has currently diagnosed depression that is etiologically related to his service-connected asthma and lumbar spine disabilities.  

9.  The Veteran was exposed to mustard gas while in service. 

10.  The Veteran has currently diagnosed SCC that is etiologically related to exposure to mustard gas in service.  

11.  The Veteran has currently diagnosed non-arteritic anterior ischemic optic neuropathy (NAION) of the right eye and mild cataracts in both eyes.

12.  The Veteran's right eye NAION is etiologically related to the service-connected hypertension disability.

13.  The Veteran's left eye cataracts are not etiologically related to service or to a service-connected disability.  

14.  The Veteran does not have currently diagnosed conditions manifest by scars on the lungs, laryngitis, or sinus infections.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for residuals of bilateral inguinal hernia repair are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7338, 7804 (2014).

2.  The April 2009 rating decision, which denied reopening the claim for service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

3.  The evidence received subsequent to the April 2009 rating decision is new and material; the claim for service connection for a back disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2014).

4.  The criteria for service connection for a lumbar spine disability have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for depression as secondary to service-connected disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).
8.  The criteria for service connection for SCC, to include as due to exposure to mustard gas, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2014).

9.  The criteria for service connection for a right eye disorder as secondary to the service-connected hypertension disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

10.  The criteria for service connection for a left eye disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  The criteria for service connection for scars on lungs, to include as due to exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2014).

12.  The criteria for service connection for laryngitis, to include as due to exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2014).

13.  The criteria for service connection for sinus infections, to include as due to exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for a back disorder, radiculopathy of the right lower extremity, depression, SCC, and a right eye disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated October 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include as based on exposure to mustard gas, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the record.  The Veteran was also afforded VA examinations in connection with his claims in January 2009 (hernia), March 2011 (back and radiculopathy), October 2011 (back and radiculopathy), June 2014 (hernia), and June 2014 (eyes).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed below, the Board finds that the VA opinions and findings obtained in this case are adequate.  
The Board acknowledges that the Veteran has not been afforded VA examinations regarding his claims for service connection for scars of the lungs, laryngitis, and sinus infections.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis for scars of the lungs, laryngitis, and sinus infections.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection is required as there is no evidence indicating that the Veteran currently has such disorders.  The Board notes that the Veteran's claims for actinic keratosis and GERD are being remanded for additional development.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2014). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Inguinal Hernia

The Veteran maintains that residuals associated with his bilateral inguinal hernia repair warrant a compensable rating.

The Veteran's bilateral inguinal hernia disability has been rated as zero percent disabling under Diagnostic Code 7338.  Under Diagnostic Code 7338, Inguinal Hernia, a noncompensable evaluation is warranted for a small reducible inguinal hernia; for one that is without true hernia protrusion; and, for any preoperative inguinal hernia that is remediable.  A 10 percent evaluation is appropriate for a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an un-operated irremediable hernia, that is not well supported by truss, or is not readily reducible.  A 60 percent evaluation is appropriate for a large postoperative recurrent hernia that is considered inoperable, that is not well supported under ordinary conditions, and that is not readily reducible.  When there are bilateral inguinal hernias and both are compensable, the more severely disabling hernia is evaluated and 10 percent is added for the second hernia.  38 C.F.R. 
§ 4.114, Code 7338.

During a January 2009 VA examination, the Veteran reported having undergone bilateral hernia surgery in 1975.  Although the hernias resolved, it was noted that the Veteran felt tenderness in both inguinal areas.  

The Veteran was afforded a VA examination in June 2014.  Upon physical examination, bilateral hernias were not detected.  The examiner also noted that there was no indication for a supporting belt.  Further, although the Veteran was noted to have scars associated with the surgical hernia procedure, they were not painful or unstable.  However, it was noted that the Veteran had non-radiating pain and tenderness of the fascia of the right inguinal canal.  The Veteran further noted that he was unable to lift due to localized right groin pain.  

The Veteran has consistently, over the pendency of this appeal, complained of generalized pain and tenderness in the right and left groin area.  However, the bilateral hernia disability has not been found by either VA examiner to be recurrent, readily reducible, and requiring a truss or belt.  As such, the evidence does not more nearly demonstrate a 10 percent rating under Diagnostic Code 7338.  However, the Veteran's lay description of the location of the pain he experiences, that is, in the right and left inguinal area, places the evidence in equipoise to warrant a finding that pain in the area of a prior inguinal hernias repair is a residual of service-connected bilateral inguinal hernia surgery.

Scars in locations other that the head, face, or neck are rated under 38 C.F.R. 
§ 4.118 (2014), Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent disability rating.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The objective evidence establishes that the Veteran's right and left inguinal hernia repair scars are not unstable or painful.  However, given the Veteran's credible complaints of pain and tenderness in the right and left inguinal area, the Board finds that a 10 percent rating by analogy to a rating for tender or painful scars is warranted.  A 10 percent evaluation is the maximum schedular rating for one or two scars that are painful or unstable.  For these reasons, the Board finds that a 10 percent rating, but no higher, for residuals of the bilateral inguinal hernia disability is warranted.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's residuals for bilateral hernia repair have been manifested by pain and tenderness in the groin area.  The schedular rating criteria adequately contemplate such symptomatology.  The schedular rating criteria provides ratings for painful and unstable scars (Diagnostic Code 7804). 

In this case, comparing the Veteran's disability level and symptomatology of the bilateral groin pain and tenderness and functional impairment to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are therefore adequate.  Because the schedular rating criteria are adequate to rate the Veteran's hernia disability by analogy, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



New and Material Evidence Laws and Regulations

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

Service connection for a back condition was initially denied by a September 1982 rating decision because the evidence did not demonstrate a chronic back disability in service or within one year of service separation.  A subsequent claim to reopen service connection for a back disorder was denied in an April 2009 rating decision because the medical evidence received at the time was not considered new and material.  The Veteran was notified of the April 2009 rating decision, but did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the April 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Potentially relevant evidence received subsequent to the April 2009 rating decision consists of VA spine examinations dated in March 2011 and October 2011.  These VA examinations provide diagnoses for the Veteran's spine disorder and discuss the possible etiology of the Veteran's spine disorders and note that the Veteran's radiculopathy of the lower extremities is secondary to his spine disorder.   

The Board has reviewed the evidence since the April 2009 rating decision and has determined that it is new, as it was not of record prior to the issuance of the April 2009 rating decision.  The aforementioned evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran's current lumbar spine disabilities, to include radiculopathy of the lower extremities, are related to service or to a service-connected disability.  

Thus, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a back disorder.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for back disorder is reopened.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of degenerative joint disease (arthritis), radiculopathy of the lower extremities (organic disease of the nervous system), and SCC (tumors) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's back and radiculopathy disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The remaining claims on appeal do not involve disorders listed under 38 C.F.R. 
§ 3.309(a); therefore, they will be adjudicated using the general principals of service connection.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder and
 Radiculopathy of the Bilateral Lower Extremities

The Veteran maintains that his lumbar spine disorder is related to duties he performed in service.  Further, the Veteran contends that his bilateral lower extremity radiculopathy (numbness) is secondary to the lumbar spine disorder.

Initially, the Board finds that the Veteran has been diagnosed with lumbosacral spondylosis, arthritis of the thoracolumbar spine, intervertebral disc syndrome, degenerative disc disease (DDD), and L5 radiculopathy of the right lower extremity.  See October 2011 VA examination report; see also February 2008 MRI report from the Southeast Georgia Health System.  

A review of service treatment records reveals that the Veteran was seen one time in June 1974 for back pain and diagnosed with a low back strain; however, it was not reported that the low back pain was due to a specific fall or injury.  The Veteran's separation examination report dated in November 1979 showed no complaints or
findings of back pain and a clinical evaluation of the spine was normal.  Further, a November 1979 Medical Board report noted that the Veteran had a history of "chronic recurrent low back pain."  After a physical evaluation by the Medical Board, the Veteran was found to be unfit for duty and was separated from active duty service due to asthma, and not due to his recurrent low back pain or any other back disorder.

Post-service treatment records dated in June 1982 from Dr. D.B. reflect that the Veteran was evaluated for left posterior back and hip pain.  The Veteran stated that he was in normal health until approximately three weeks prior when he awoke with pain to the left posterior iliac and sacro-iliac region.  Pertinent medical history was noted as intermittent symptoms of back pain in the past and the Veteran specifically reported that he was treated for a lumbar strain in service, the symptoms of which were noted to have essentially resolved.    

The evidence also includes a February 2008 statement from Dr. B.C., the Veteran's treating physician.  In talking to the Veteran about his past medical history, the Veteran reported that his low back disorder started in the 1970s.  The Veteran reported that he worked in munitions storage while in service and was involved in significant repetitive heavy lifting and carrying of heavy items while wearing gear.  Although the Veteran did not report one specific injury in service, he did note that he had significant low back pain at that time and was treated for low back pain in service.  The Veteran noted that he had back pain since that time.  Dr. B.C. reviewed MRI results, which showed disk desiccation at multiple levels and facet joint degenerative disease throughout the spine.  Dr. B.C. then stated that repetitive heavy lifting and loading on the facet joints could certainly lead to premature degeneration and the type of clinical pain syndrome and MRI findings that the Veteran had presently.  The Veteran was noted to perform activities on a daily basis during service which presented "more than normal physiologic loads to his lumbar spine."  Therefore, Dr. B.C. opined that early degeneration relating to heavy lifting and having progressed over time was "certainly a plausible explanation as to the etiology."  

The Board finds Dr. B.C.'s opinion to be probative as to whether the Veteran's lumbar spine disorder is related to service.  Although Dr. B.C. did not review the Veteran's claims file, he was aware of the Veteran's in-service low back strain and reports of recurrent back pain.  Further, Dr. B.C. reviewed MRI results, conducted a physical examination, and provided an opinion supported by a clear rationale.  

In March 2011, the Veteran was afforded a VA examination to assist in determining the nature and etiology of his back disorder.  During the evaluation, the Veteran reported that he strained his low back in service and his symptoms had progressively worsened since that time.  After conducting a physical examination and reviewing MRI results, the VA examiner diagnosed lumbar strain with multilevel canal crowding with left recess stenosis at L3-L4.  It was further noted that the Veteran had radiating pain to the right lateral thigh, calf, and foot.  The examiner then opined that he could not resolve the issue of whether the Veteran's lumbar spine disorder was related to service without resorting to mere speculation.  The examiner explained that the Veteran reported a low back strain in June 1974 and later, his private treatment records in 1982, did not show with certainty that the Veteran's back disorder was a chronic condition.  

As the March 2011 VA examiner concluded that he could not state whether there was a nexus between the Veteran's current lumbar spine disorder and the in-service lumbar strain, the Board finds that the March 2011 VA examiner's conclusions regarding such a nexus have no probative value in this matter.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim).

The evidence of record also includes an October 2011 VA examination report.  The examiner noted that the Veteran was seen in June 1974 for cold symptoms; however, during the examination, it was noted that he had low back pain.  He was diagnosed with a low back strain and prescribed heat and aspirin.  The examiner also noted the November 1979 Medical Board summary report which noted that the Veteran had a history of chronic recurrent low back pain.  During the evaluation, the Veteran stated that his military occupation required lifting of heavy ammunition.  The Veteran noted that since leaving service, his back pain had continued to worsen.  The VA examiner conducted a physical evaluation of the Veteran's lumbar spine and diagnosed multilevel degenerative disc disease at the lumbar spine with mild L5 radiculopathy of the right lower extremity.  The examiner then stated that it would be resorting to mere speculation to opine that the Veteran's current spine disorder was caused by service or his in-service low back strain.  The Board finds that the October 2011 VA examiner's opinion to be of no probative value in this matter as the opinion is inconclusive in nature.  See Obert, 5 Vet. App. at 33.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of the Veteran's claim for service connection for a lumbar spine disorder.  As discussed in detail above, the only medical opinion found to be probative is the statement provided by Dr. B.C., which weighs in favor of the claim.  The VA examination reports in March and October 2011 provided inconclusive opinions and are therefore of no probative value.  As such, the Board finds that service connection for a lumbar spine disability is warranted. 

As to the Veteran's claim for service connection for radiculopathy of the lower extremities, the October 2011 VA examiner noted that the Veteran's lumbar spine disability involved multilevel degenerative disc disease at the lumbar spine with mild L5 radiculopathy of the right lower extremity.  The March 2011 VA examiner noted that the Veteran had radiating pain to the right lateral thigh, calf, and foot.  Accordingly, the Board finds that right lower extremity radiculopathy is a result of the now service-connected lumbar spine disability.  The medical evidence of record does not reveal radiculopathy of the left lower extremity.  For these reasons, the Board finds that service connection for radiculopathy of the right lower extremity is granted.  Service connection for radiculopathy of the left lower extremity is not warranted.  

Service Connection for Depression

The Veteran maintains that his depression is a result of service.  Alternatively, the medical evidence of record demonstrates that the Veteran's depression is secondary to his now service-connected lumbar spine disability and his already service-connected bronchial asthma disability.  

The Board finds that post-service VA treatment records reflect a diagnosis of depression and the Veteran has been prescribed medication for his symptoms.  See July 2009 VA treatment record.  

Further, the Veteran is service-connected for bronchial asthma.  As discussed in detail above, the Board has now also granted service connection for a lumbar spine disability and radiculopathy of the right lower extremity.  

In an October 2008 VA treatment record, the Veteran reported feeling depressed due to issues with pain that limited his activities.  The VA physician noted that the Veteran's depression was "likely secondary to pain issues."  In a December 2008 VA treatment record, it was further noted that the Veteran's depression was related to an inability to perform daily activities and hobbies.  Physical activity was noted to be limited by back pain and asthma.  A separate December 2008 VA treatment record noted, "depression: limited physical activity (secondary to back pain and asthma) likely contributing factors."  

The Veteran has not been afforded a VA examination regarding his claim for service connection for depression; however, the Board finds that one is not needed as post-service VA treatment records provide sufficient evidence to grant the claim on a secondary basis.  The remaining evidence of record does not contradict the findings or opinions found in the VA treatment records discussed above.  As such, the only evidence of record pertaining to the etiology of the Veteran's depression weighs in favor of the claim.  For these reasons, the Board finds that service connection for depression as secondary to the service-connected asthma and lumbar spine disabilities is warranted.  

In-Service Exposure to Mustard Gas

The Veteran maintains that his claims for service connection for GERD, scars on lungs, sinus infections, actinic keratosis, eye disorders, and SCC are a result of his claimed exposure to mustard gas in service.  See Veteran's September 2008 statement.    

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran was exposed to nerve gas agents, including mustard gas during service.  The evidence weighing against this finding includes a September 2012 print-out report from the U.S. Department of Defense, Chemical Biological Warfare Exposure System, which noted that no results were found regarding mustard gas and the Veteran.  Also of record is a March 2013 response form the Compensation and Pension Mustard Gas Manager, titled "Veterans Service History Review Checklist," which noted that the Veteran was claiming to have been exposed to chemicals during service from May 1974 to February 1980.  This document notes that the U.S. Department of Defense was unable to ascertain any exposure based on the Veteran's information, including name, social security number, and operations.   

Weighing in favor of a finding that the Veteran was exposed to mustard gas during service is a November 1979 Medical Board Narrative Summary which notes that the Veteran was being evaluated for severe bronchial asthma.  During the evaluation, it was noted that the Veteran gave no history of any breathing difficulties until May 1979.  Specifically, the medical board noted that, "after working for a short time with nerve gas agents" the Veteran developed shortness of breath on exertion and shortness of breath when doing any kind of physical activity.  It was further reported that the Veteran then worked with "mustard agents" and, after four days in that environment, developed severe shortness of breath and coughing which required hospitalization for seven days.  

In addition, the DD Form 214 for the period of service from March 1977 to February 1980 shows that the Veteran participated in a special toxic chemical course for 1 week (June 1979).

The Veteran also submitted a September 2009 statement from W.D., who claimed that he was stationed with the Veteran at Johnston Island, a chemical ammunition storage facility.  According to W.D., the Veteran was exposed to nerve agents and mustard gas and then was transferred out.  It is unclear, however, if W.D. witnessed the Veteran being exposed to these agents.  As such, the Board affords little probative weight to W.D.'s lay statement.  

The Board finds that the November 1979 Medical Board report and the DD Form 214 for the period of service from March 1977 to February 1980 to be highly probative regarding whether the Veteran was exposed to nerve gas/mustard gas in service.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently reliable as they were not made in connection with filing a claim for compensation purposes.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to mustard gas during service. 
Service Connection for SCC

The Veteran contends that his currently diagnosed SCC disorder is related to his in-service exposure to mustard gas.  

Upon review of the evidence of record, both lay and medical, the Board finds that the Veteran has currently diagnosed SCC that is related to his in-service exposure to mustard gas.  In an October 2011 statement, Dr. B.M. noted that the Veteran had been a patient of his for multiple skin cancers on his right forehead, right forearm, left ear, right ear, and nose.  It was noted that the Veteran had multiple SCCs which required extensive resection.  Dr. B.M. noted that the Veteran had a history of exposure to mustard gas while in service, which, according to Dr. B.M. had been shown in some studies to increase the risk of SCC.  Given the Veteran's exposure to mustard gas and his multiple extensive SCCs, Dr. B.M. opined that it was "reasonable to make a link between his [the Veteran's] exposure to mustard gas and subsequent development of multiple skin cancers."  

The remaining evidence of record, including post service VA and private treatment records, do not contradict the findings or opinion by Dr. B.M. regarding the cause of the Veteran's SCC.  A VA examination was not requested by the RO to assist in determining the etiology of the Veteran's SCC disorder.  As such, the only evidence of record pertaining to the etiology of the Veteran's SCC weighs in favor of the claim.

Further, the law also provides a presumption of service connection for certain diseases that are associated with exposure to various forms of mustard gas, such as nitrogen, sulfur mustard, Lewisite, or nitrogen mustard.  The disabilities for which presumptive service connection is warranted based on exposure to mustard gas are chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), squamous cell carcinoma of the skin, a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease, and acute nonlymphocytic leukemia.  See 38 C.F.R. § 3.316(a) (1-3).  This presumption applies unless the claimed condition is due to the Veteran's own willful misconduct or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  See 38 C.F.R. § 3.316(b).

For these reasons, the Board finds that presumptive and direct service connection for SCC as due to in-service mustard gas exposure is warranted.  

Service Connection for a Right and Left Eye Disorder

The Veteran has stated that he has "visual changes" as a result of his in-service mustard gas exposure.  See Veteran's statement dated September 2008. Alternatively, the Veteran maintains that he has a right eye disorder that is secondary to his service-connected hypertension disability.  See Veteran's statement dated December 2013.     

Initially, the Board finds that he has currently diagnosed NAION of the right eye and mild cataracts in both eyes.  See June 2014 VA eye examination report and November 2013 statement from Dr. M.L.

The Veteran has also been granted service connection for hypertension.  See July 1982 rating decision. 

The Board next finds that the weight of the evidence of record demonstrates that the Veteran's right eye NAION is etiologically related to the service-connected hypertension disability.  The evidence weighing in favor of such a finding includes a November 2013 statement from Dr. M.L.  The November 2013 statement reveals that the Veteran presented with complaints of distorted vision in the right eye in October 2013.  A physical examination revealed diffuse optic disc edema of the right eye.  Subsequent work-up, which included a brain MRI and serologic testing, was within normal limits.  The assessment rendered was non-arteritic anterior ischemic optic neuropathy.  Dr. M.L. noted that risk factors for this condition included hypertension, hypercholesterolemia, diabetes mellitus, coronary artery disease, sleep apnea, and hyperhomocystmemia.  As such, Dr. M.L. opined that the Veteran's hypertension was likely the primary cause of his NAION.  

Also weighing in favor of the Veteran's claim is a June 2014 VA eye examination report.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination of the Veteran's eyes.  Diagnoses rendered by the VA examiner included NAION of the right eye and mild cataracts bilaterally.  The VA examiner then opined that the NAION of the right eye was "at least as likely as not caused by or related to hypertension."  As to the Veteran's bilateral cataract disorder, the examiner opined that they were less likely than not related to hypertension as the Veteran's cataracts were consistent with his age.  

The remaining evidence of record, including post service VA and private treatment records, do not contradict the findings or opinion by Dr. M.L. or the June 2014 VA examiner.  Accordingly, the only evidence of record pertaining to the etiology of the Veteran's right eye weighs in favor of the claim.  As such, the Board finds that service connection for right eye NAION as due to the service-connected hypertension disability is granted.

As to the Veteran's left eye mild cataracts, the VA examiner specifically opined that the cataracts were an aging process of the lens.  The cataracts noted during the Veteran's eye examination were consistent with aging and they were noted to be age appropriate.  Accordingly, the Board finds that service connection for left eye cataracts is not warranted.  

Service Connection for Scars on Lungs, Laryngitis, and Sinus Infections

The Veteran contends that he developed scars on his lungs, chronic laryngitis, and sinus infections as a result of his in-service exposure to mustard gas.  

The Board finds that the evidence of record, to include service treatment records and post-service VA and private treatment records, does not demonstrate any diagnosed condition manifest by scars on the lungs, laryngitis, or sinus infections. The Board notes that VA and private treatment records reference diagnoses of bronchial asthma and chronic obstructive pulmonary disease; however, the Veteran has already been granted service connection for these disabilities.  

Further, although as a lay person, the Veteran is competent to relate some symptoms that may be associated with his claimed disorders, he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorders of scars on his lungs, chronic laryngitis, or sinus infections.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  These conditions are medically complex disease processes because of their multiple possible etiologies, require specialized testing or medical experience to diagnose, and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

Accordingly, based on the evidence of record, the Board finds that the Veteran does not have currently diagnosed conditions manifested by scars on his lungs, chronic laryngitis, or sinus infections.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without current diagnoses, there may be no service connection for the claimed conditions.  As such, the weight of the evidence of record does not satisfy the elements of service connection under the criteria of 38 C.F.R. § 3.303 because it shows that the Veteran does not have currently diagnosed conditions relating to scars on his lungs, chronic laryngitis, or sinus infections.  

For these reasons, the Board finds that a preponderance of the evidence is against the aspect of the Veteran's claims, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A 10 percent rating, but no higher, for residuals of bilateral inguinal hernia repair is granted. 

New and material evidence having been received, service connection for a back disorder is reopened. 

Service connection for a lumbar spine disability, including degenerative joint disease and degenerative disc disease, is granted.  

Service connection for radiculopathy of the right lower extremity is granted.  

Service connection for radiculopathy of the left lower extremity is denied.  

Service connection for depression as secondary to service-connected disabilities (asthma and lumbar spine disorder) is granted.  

Service connection for squamous cell carcinoma as due to in-service exposure to mustard gas is granted.  

Service connection for right eye non-arteritic ischemic optic neuropathy as due to the service-connected hypertension disability is granted. 

Service connection for a left eye disorder, as due to in-service exposure to mustard gas or as secondary to the service-connected hypertension disability is denied. 

Service connection for scars on lungs as due to in-service exposure to mustard gas is denied.

Service connection for chronic laryngitis as due to in-service exposure to mustard gas is denied. 

Service connection for sinus infections as due to in-service exposure to mustard gas is denied. 




REMAND

Actinic Keratosis and GERD

The Veteran maintains that his currently diagnosed actinic keratosis and GERD is due to service, to include exposure to mustard gas.  

VA treatment records reveal that the Veteran has been diagnosed with actinic keratosis of the ears, nose, cheeks, upper sternum, hands, and forearms.  See July 2008 VA treatment record.  He has also been diagnosed with GERD.  See April 2002 VA treatment record; see also August 2011 VA treatment record.    

Further, as discussed in detail above, the Board has found that the Veteran was exposed to mustard gas during service.  Although actinic keratosis and GERD are not disorders deemed associated with exposure to various forms of mustard gas under 38 C.F.R. § 3.316, the Veteran is not precluded from establishing service connection for a disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran has not been afforded VA examinations to ascertain whether his currently diagnosed actinic keratosis or GERD is related to service, to include in-service exposure to mustard gas.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that VA examinations are warranted to properly address these issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA skin examination for the purpose of determining whether currently diagnosed actinic keratosis is causally related to service, including in-service exposure to mustard gas.  The entire record should be furnished to the examiner for use in the study of this case.

Following a review of the record, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinion:

Whether it is at least as likely as not (probability of 50 percent or greater) that currently diagnosed actinic keratosis is causally related to service, including in-service exposure to mustard gas.  The VA examiner should accept as fact that the Veteran was exposed to mustard gas in service.

A rationale for any opinion expressed in the examination report(s) should be provided.  

2.  The Veteran should be afforded a VA examination for the purpose of determining whether currently diagnosed GERD is causally related to service, including in-service exposure to mustard gas.  The entire record should be furnished to the examiner.

Following a review of the record, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinion:

Whether it is at least as likely as not (probability of 50 percent or greater) that currently diagnosed GERD is causally related to service, including in-service exposure to mustard gas.  The VA examiner should accept as fact that the Veteran was exposed to mustard gas in service.

A rationale for any opinion expressed in the examination report(s) should be provided.  

3.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


